DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney R. Burns Israelsen, Reg. No. 42685 on 12/13/2021.
The application has been amended as follows: 
Claim 1, line 11: “groups is used to determine the first sub-time resource pool; one antenna port group in the K antenna port groups includes a”
Claim 1, line 12: “positive integer number of antenna port/ports 
Claim 5, line 11: “port groups is used to determine at least one of the air interface resource/resources occupied by the K1”
Claim 5, line 12: “reference signal/signals and reference signal (RS) sequence/sequences corresponding to the”
Claim 6, line 10: “groups is used to determine the first sub-time resource pool; one antenna port group in the K antenna port groups
Claim 6, line 11: “positive integer number of antenna port/ports 
Claim 10, line 7: “wherein the K1 reference signal/signals is/are 
Claim 10, line 8: “antenna port/ports 
Claim 10, line 9: “port/ports 
Claim 10, line 12: “reference signal/signals and reference signal (RS) sequence/sequences corresponding to the”
Claim 11, line 9: “groups is used to determine the first sub-time resource pool; one antenna port group in the K antenna port groups includes a”
Claim 11, line 10: “positive integer number of antenna port/ports 
Claim 15, line 7: “wherein the K1 reference signal/signals is/are 
Claim 15, line 8: “antenna port/ports 
Claim 15, line 9: “port/ports 
Claim 15, line 12: “reference signal/signals and reference signal (RS)
Claim 16, line 9: “groups is used to determine the first sub-time resource pool; one antenna port group in the K antenna port groups includes a”
Claim 16, line 10: “positive integer number of antenna port/ports 
Claim 20, line 7: “wherein the K1 reference signal/signals is/are 
Claim 20, line 8: “antenna port/ports 
Claim 20, line 9: “port/ports 
Claim 20, line 12: “reference signal/signals and reference signal (RS) sequence/sequences corresponding to the”

Allowable Subject Matter
Claim 1-2, 5-7, 10-12, 15-17 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Nagata et al. (US2013/0184277 A1), either alone or in combination fails to teach or suggest the limitation of:
“receiving second information; and 
monitoring the first signaling in a second time resource pool;… 
the second information is used to determine the second time resource pool, and the second time resource pool is unrelated to the index of the first antenna port group in the K antenna port groups” when view in consideration with other limitations as recited in claim 1;
“transmitting second information; and 
transmitting the first signaling in a second time resource pool;…
the second information is used to determine the second time resource pool, and the second time resource pool is unrelated to the index of the first antenna port group in the K antenna port groups”  when view in consideration with other limitations as recited in claim 6;
“a first receiver, receiving a first wireless signal and a second information;… 
and monitoring the first signaling in a second time resource pool;…
the second information is used to determine the second time resource pool, and the second time resource pool is unrelated to the index of the first antenna port group in the K antenna port groups” when view in consideration with other limitations as recited in claim 11; and
“a second transmitter, transmitting a first wireless signal and second information;… 
transmitting the first signaling in a second time resource pool;…
the second information is used to determine the second time resource pool, and the second time resource pool is unrelated to the index of the first antenna port group in the K antenna port groups” when view in consideration with other limitations as recited in claim 16 .
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633